Title: From John Adams to Joseph Delafield, 13 August 1825
From: Adams, John
To: Delafield, Joseph


				To Joseph Delafield Esqr: Agent of the United States under 6. & 7th Art’s of treaty of Ghent—
					 Sir.
					Quincy. Aug. 13. 1825
				
				In reply to your question, upon what map did the Commissioners trace the boundary line described in the Treaty of 1783—I answer that it was Mitchells map.And to your question, whether by the Long Lake intended by the treaty was meant the Long Lake laid down in Mitchells Map,—I answer, that it was, & that we used no other authority for places named in the description of the boundary line than Mitchells map.Your Obt. Sert
				
					John Adams
				
				
					Signed in presence of Wm. E. Payne
				
			